Citation Nr: 0900711	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the entire spine, including the cervical, 
thoracic, and lumbar spine, and the left hip.

4.  Entitlement to service connection for ulcerative colitis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a disability as a 
result of vaccinations in service.

7.  Entitlement to service connection for staphylococcus 
aureaus, to including as secondary to service connected 
chronic rhinitis and sinusitis.

8.  Entitlement to an increased initial rating for sinusitis, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased initial rating for the 
residuals of a fracture of the right second toe, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973, and from November 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.
 
The Board points out that the veteran has recently stated 
that he also has a dental claim on appeal.  However, the 
Board notes that the substantive appeal dated September 2005, 
which is subsequent to the RO decision on this matter, 
specifically does not express disagreement with the veteran's 
dental claim; as such, the Board finds that the veteran's 
dental claim was never in appellate status; however, the 
Board requests that the RO treat the veteran's statements as 
a further claim for dental issues, and refers this issue to 
the RO for appropriate action.

The issue of entitlement to an increased rating for the 
residuals of a fracture of the right second toe is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran currently has hearing loss; the preponderance 
of the evidence of record indicates that his hearing loss is 
not related to service.

2.  The veteran currently has tinnitus; the preponderance of 
the evidence of record indicates that his tinnitus is not 
related to service.

3.  The preponderance of the evidence of record indicates 
that the veteran's current degenerative joint disease of the 
entire spine, including the cervical, thoracic, and lumbar 
spine, and the left hip, is not related to service.

4.  The veteran's ulcerative colitis did not manifest until 
many years after service and the preponderance of the 
evidence of record indicates that the veteran's current 
ulcerative colitis is not related to service.

5.  The veteran currently has hypertension; the preponderance 
of the evidence of record indicates that his hypertension is 
not related to service.

6.  The veteran currently has no disability as a result of 
his in service vaccinations.

7.  The veteran does not currently have a confirmed diagnosis 
of staphylococcus aureaus.

8.  The veteran's sinusitis is currently manifested by three 
not incapacitating episodes of sinusitis a year, which do not 
require prolonged antibiotic treatment; the veteran had been 
granted service connection for rhinitis at a 30 percent 
evaluation, due to recurring polyps.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Degenerative joint disease of the spine and left hip was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  Ulcerative colitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  A disability as a result of in service vaccinations was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

7.  Staphylococcus aureaus was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

8.  The criteria for an initial evaluation in excess of 10 
percent, for the veteran's service connected sinusitis, have 
not been met.  38 C.F.R. § 4.71a, Diagnostic Code 6514 
(2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

For the increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).

In March 2001, August 2002, December 2002, August 2003, 
December 2003, January 2004, July 2004, March 2006, October 
2006, October 2007, March 2008, and May 2008, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The March 2006 letter also provided 
the notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record; and the claims have been readjudicated several times 
during the course of this appeal.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a timing defect may 
be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with 
several hearings and numerous VA examinations.  Consequently, 
the duty to notify and assist has been satisfied, as to those 
claims being finally decided on appeal.




Service connection claims

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  With chronic diseases shown as such in 
service (or within the presumptive period under § 3.307, for 
ulcers and heart disorders, among other things) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Incumbent on a grant of service connection is a finding that 
the veteran has the disability for which service connection 
is claimed.

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


Entitlement to service connection for bilateral hearing loss 
and tinnitus.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss and 
tinnitus.  In this regard, the Board notes that the veteran's 
service medical records show no complaints of, or treatment 
for, hearing loss or tinnitus.

Reviewing the evidence of record, the earliest reference to 
tinnitus is a May 1998 report of private treatment, dated 
over 20 years after the veteran's separation from service.  
It indicates that the veteran may have been having tinnitus 
at that time due to medication he was taking for his 
nonservice connected ulcerative colitis.  A July 1999 VA 
treatment report also indicated that the veteran's tinnitus 
could have been due to medication taken for ulcerative 
colitis.

The earliest reference to hearing loss is a January 1999 
report of VA treatment, based on a December 1998 audiology 
report, dated over 20 years after the veteran's separation 
from service, which indicates that the veteran was found to 
have a substantial mid range loss of hearing.  An August 1999 
VA treatment record did indicate that the veteran reported 
problems with hearing loss and tinnitus that had gradually 
increased over the last 5 years.

A May 2000 report of consultation indicates that the veteran 
reported waking up and having a sudden hearing loss in the 
left ear, after having had medications changed and dental 
surgery.  The veteran was found to have a bilateral 
sensorineural hearing loss.

The veteran received a VA audio examination in November 2003.  
At that time, the veteran reported noise exposure in service, 
but no occupational noise exposure subsequent to service.  He 
reported episodes of vertigo starting in 2000 or 2001, after 
which he noticed sounds in his ears, and a drop in hearing in 
the left ear.  Upon examination, the veteran was found to 
have normal hearing from 250-1000 Hz, with a moderate to 
moderately-severe sensory neural loss 1500-8000 Hz 
bilaterally.  Speech recognition scores were considered good 
bilaterally.  Impedance audiometry yielded normal type A 
tympanograms, indicating normal middle ear function 
bilaterally.  An opinion addendum to this examination was 
filed in April 2004.  At that time, the examiner indicated 
that the veteran's hearing loss and tinnitus were both less 
likely than not related to his service.  In support of this 
opinion, the examiner noted that the veteran had numerous 
hearing tests in his claims file, and that all of them showed 
normal hearing until 2000.  The examiner also noted the May 
2000 record in which the veteran reported sudden hearing 
loss.  The examiner found that this evidence showed that the 
veteran left service with a normal level of hearing, and no 
tinnitus.

The Board recognizes the veteran's testimony at his August 
2008 hearing before the Board, in which he stated he felt he 
had hearing loss since service and that it was related to 
noise exposure, however, his testimony is simply not 
supported by the evidence of record which shows a normal 
level of hearing upon exit from service.

Thus, with no evidence having been presented to indicate that 
the veteran had hearing loss in service or for more than 20 
years after service, and with the medical evidence of record 
indicating that hearing loss and tinnitus are not related to 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this condition.


Entitlement to service connection for degenerative joint 
disease of the entire spine, including the cervical, 
thoracic, and lumbar spine, and the left hip.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for degenerative 
joint disease of the spine or the left hip.  In this regard, 
the Board notes that the veteran's service medical records 
show no complaints of, or treatment for, degenerative joint 
disease of the spine.

Reviewing the evidence of record, the earliest evidence 
showing any back disability is a December 1999 report of VA 
treatment, dated over 20 years after the veteran's separation 
from service, which notes that X-rays showed mild 
degenerative joint disease of the cervical spine.  The 
veteran was seen several times in October 2000 with a 
diagnosis of back strain with a suspicious disc herniation.  
A November 2000 report of MRI indicated that the veteran was 
found to have moderate to severe degenerative disc disease of 
the lumbosacral spine, and an MRI showing a herniated nucleus 
pulposes, with paresthesias to the left lower leg.  The 
veteran reported a sudden onset of low back pain at that 
time.

A further November 2000 record shows that the veteran 
reported neck soreness and headache following a motor vehicle 
accident.

A May 2002 report of VA treatment noted the veteran to have 
diagnoses of osteoporosis of the lumbar spine, and osteopenia 
of the left hip.

A June 2002 report of neurology consultation found the 
veteran reported low back pain and neck pain which started in 
October 2000.  The veteran was diagnosed with neck pain with 
a questionable left upper extremity radiculopathy, with no 
objective evidence of myelopathy, and lumbar 
spondylolisthesis at L5-S1.

An August 2002 report of VA treatment noted that the veteran 
could have a spondyloarthropathy associated with his 
irritable bowel disorder.

A November 2002 report of VA treatment indicated that the 
veteran reported chronic low back pain and neck pain, as well 
as multiple joint pains.  The veteran indicated that this 
pain began in October 2000 while he was digging in the 
ground, and lifting things.  He also reported a motor vehicle 
accident which happened shortly after this initial injury.  
Upon examination, the veteran was diagnosed with cervical, 
lumbar, and thoracic degenerative disease and arthropathy, as 
well as left shoulder degenerative joint disease and 
polyarthritis.  Many of the veteran's other treatment records 
note that the veteran reported onset of symptomatology in 
October 2000.

The veteran received a thorough examination of his spine 
during a VA examination in August 2005.  The veteran at that 
time reported that he had some aches before 1990, but that 
his back pain really began in the 1990s.  After a thorough 
examination, which is of record, the veteran was diagnosed 
with mild degenerative joint disease of the thoracic spine 
with osteoporosis, degenerative joint disease and 
degenerative disc disease with a herniated nucleus pulposus 
of the lumbosacral spine causing spinal stenosis, 
osteoporosis of the lumbosacral spine, spinal stenosis with 
radiation either to the left as numbness or to the right as 
radiculopathy mimicking pain on his hip, with no hip 
pathology found, and hip X-rays negative.  The examiner 
indicated that the veteran's thoracic and lumbosacral spine 
osteoporosis with degenerative changes was less likely than 
not related to immunizations he received in military service, 
as there was no clinical or scientific evidence to support 
this.  The examiner indicated that the veteran might have an 
endocrine disorder causing his osteoporosis.

The veteran had an additional VA examination for his left hip 
in August 2005, however, there was no objective evidence of 
any left hip disability, and the examiner found that the pain 
the veteran reported in the left hip was actually referred 
pain from his lumbosacral spine disability, specifically, 
radiculopathy.

The veteran's Social Security records show that he is in 
receipt of Social Security benefits primarily due to his back 
disability, with a secondary diagnosis of an affective mood 
disorder.

A December 2005 report of private treatment noted that the 
veteran had been evaluated for osteoporosis, and no evidence 
was found to show an endocrine disorder which was causing the 
veteran's osteoporosis.

The Board recognizes the veteran's testimony during his 
recent Board hearing, indicating that he has had back 
problems since service, however, the Board notes that these 
statements are contrary to the evidence of record which does 
not show complaints of back pain until 2000.

Therefore, considering that there is no evidence of record 
indicating that the veteran injured his back in service, no 
evidence of record for over 20 years subsequent to service 
showing complaints of, or treatment for, back pain, and the 
medical evidence of record indicates that the veteran injured 
his back in 2000, the Board finds that the preponderance of 
the evidence of record is against a finding that the 
veteran's current back and hip problems are related to 
service.


Entitlement to service connection for ulcerative colitis.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for ulcerative 
colitis.  In this regard, the Board notes that the veteran's 
service medical records show no complaints of, or treatment 
for, ulcerative colitis.

The evidence does not show that the veteran was diagnosed 
with ulcerative colitis until approximately 1987, 12 years 
after his separation from service.  At that time, the veteran 
reported rectal bleeding of one year's duration, which would 
still only place the onset of symptoms at 11 years after the 
veteran's separation from service
From that time, the veteran received periodic treatment for 
ulcerative colitis, including medication.

The veteran received a VA examination for his ulcerative 
colitis in August 2005.  At that time, the veteran's medical 
history of ulcerative colitis was noted, including that the 
veteran was first diagnosed with ulcerative colitis in 1985.  
It was also noted that the veteran was on medication, and 
that his ulcerative colitis had been quiescent for over a 
year.  The examiner indicated that, in his opinion, the 
veteran's chronic ulcerative colitis was less likely than not 
related to immunizations given in military service.  In 
support of that opinion the examiner indicated that the 
veteran's service medical records showed no GI conditions 
throughout military service, and there was no clinical or 
scientific evidence that immunizations cause ulcerative 
colitis.

The Board recognizes the veteran's hearing testimony in 
August 2008, in which he indicated that he had GI problems 
since service, and that his ulcerative colitis was related to 
in service vaccinations, however, there is simply no medical 
evidence to support either of these assertions.

Thus, with no evidence having been presented to indicate that 
the veteran had ulcerative colitis in service or for more 
than a decade after service, and with no medical evidence of 
record linking the veteran's ulcerative colitis to service, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.


Entitlement to service connection for hypertension.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, the Board notes that the veteran's service 
medical records show no complaints of, or treatment for, 
hypertension.

The first medical evidence of record showing a diagnosis of 
hypertension is a November 1998 treatment record, dated over 
20 years after the veteran's separation from service.

A November 1999 report of VA treatment noted that the veteran 
had one previous elevated blood pressure reading, but that 
the examiner suspected this was due to a sinus medication.  
The physician indicated that the veteran had stopped the 
medication and that his blood pressure was now normal.  The 
veteran was seen again in October 2000 with complaints of 
elevated blood pressure.  The veteran has been seen 
periodically since that time with findings of elevated blood 
pressure.

The veteran received a VA examination for his hypertension in 
August 2005.  At that time, the veteran was claiming his 
hypertension was a result of immunizations received in 
service.  The veteran reported that he thought he had 
hypertension starting near the end of the 1970s.  He was 
noted to be on medication for hypertension.  The examiner 
indicated that in his opinion, it was less likely than not 
that the veteran's hypertension was related to service, 
specifically related to immunizations.  In support of this 
opinion the examiner noted the veteran's in service blood 
pressure readings, which were normal and showed no evidence 
of hypertension, and also noted that there was no clinical or 
scientific evidence of record indicating that hypertension 
was a complication of immunizations.

The Board recognizes the veteran's recent hearing testimony, 
in which he alleged that he had elevated blood pressure since 
shortly after his discharge from service, and in which he 
stated he believed that elevated blood pressure was related 
to in service vaccinations, however, this evidence is simply 
not supported by the evidence of record.

Therefore, with no evidence of hypertension in service or for 
many years after, and with the medical evidence of record 
indicating that the veteran's current hypertension is not 
related to service, to include not related to vaccinations, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.




Entitlement to service connection for a disability as a 
result of vaccinations in service.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disability due 
to vaccinations in service.  In this regard, the Board notes 
that the veteran's service medical records show no complaints 
of, or treatment for, any vaccination related disability.  
The veteran's service medical records do show that he 
received numerous vaccinations in service, including for 
tetanus, typhoid, smallpox, polio, plague, cholera, the flu, 
yellow fever, and adenovirus.  However, the veteran's service 
medical records do not show that the veteran sustained any 
complications or residuals of those vaccinations.  Further, 
none of the medical evidence of record subsequent to service 
links any of the veteran's medical conditions to his in 
service vaccinations in any way.

A letter from a private medical doctor, dated August 2005, is 
of record.  It indicates that the physician reviewed the 
veteran's list of vaccinations, and noted that the veteran 
had received several vaccines with which the examiner lacked 
experience.   He indicated however, that although he was 
uncertain about the plague vaccine, he believed that each 
other vaccine on the list was a vaccine approved for use in 
the country at the time the veteran was given it.  The 
physician indicated that, while each of the vaccines the 
veteran received has a potential for complications, those 
that are known occur early after vaccination.

The Board recognizes the veteran's testimony that he believes 
many of his current ailments are related to his service 
vaccinations.  However, the medical evidence simply does not 
show that any of the veteran's current disabilities are 
related to his service vaccinations.

As the evidence does not show that the veteran currently has 
any residuals related to his in service vaccinations, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this disability.



Entitlement to service connection for staphylococcus aureaus, 
to including as secondary to service connection chronic 
rhinitis and sinusitis.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for staphylococcus 
aureaus.  In this regard, the Board notes that the veteran's 
service medical records show no complaints of, or treatment 
for, staphylococcus aureaus.  The Board notes that while the 
veteran has reported he has been diagnosed with 
staphylococcus aureaus, and that it was found in his nose as 
well, the evidence does not show a definitive diagnosis of 
staph.  The veteran has been prescribed several skin 
medications, but again, these have not been directly linked 
to staph, or in any way to the veteran's service connected 
rhinitis or sinusitis.  As the evidence of record does not 
show a current diagnosis of staphylococcus aureaus, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for this condition.

As the preponderance of the evidence is against all of these 
claims of entitlement to service connection, the benefit-of-
the-doubt doctrine does not apply, and they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


Entitlement to an increased initial rating for sinusitis, 
currently evaluated as 10 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).  
 
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's service connected sinus disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 6514.  
Under that code, a noncompensable rating is warranted when 
sinusitis is detected by X-ray only.  A 10 percent rating is 
warranted when there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent disability rating is warranted when there are three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating, the maximum schedular rating, is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries. See 38 C.F.R. § 4.97, Diagnostic Code 
6510 (2008).  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician. Id.

The Board notes that the veteran was initially granted 
service connection for chronic sinusitis/allergic rhinitis, 
status post nasal polyp surgery, at a 10 percent rating, 
effective August 2003, by an April 2006 rating decision, 
based on evidence that showed that the veteran was seen 
numerous times during service for treatment of sinus 
problems, particularly polyps.

A report of VA sinus examination in November 2005 indicated 
that the veteran takes over the counter decongestant one to 
two times a day.  He reported a post nasal drip and a clear 
discharge.  Breathing was difficult during flareups.  He had 
a history of numerous polyp removals.  He took antibiotics 2 
to 3 times a year.  He reported pain in the sinus area.

Upon examination, no polyps were present.  There was no 
mucosa edema.  Congestion and drainage were not noted.  
However, the right nostril was slightly narrower than the 
left.  There was some discomfort on deep pressure of the 
sinuses.  X-rays showed opacification of the right maxillary 
sinus with no definite bone destruction.  There was also 
possible hypertrophy of the right inferior turbinate.  The 
veteran was diagnosed with allergic rhinitis, nasal polyp 
surgery, and sinus surgery with residuals.

The veteran had an additional sinus examination in April 
2007.  At that time, nasal examination showed a ridge on the 
along the left floor of the septum with a spur on the right 
posteriorly.  He also had a medium to small size polyp in the 
left middle meatus on the left side and his turbinates had a 
polypoid change on them.  The veteran was diagnosed at that 
time with allergic rhinitis, and nasal polyposis, 
postoperative polypectomy and antrostomies with recurrent 
polyps, as well as chronic left maxillary sinusitis.

The veteran had a further sinus and allergy examination in 
November 2007.  At that time, the veteran reported frequent 
yearly sinus infections since his discharge from the 
military.  The veteran reported that he was recently 
diagnosed with a MRSA skin condition which he attributed to 
sinusitis.  He reported problems with nasal obstruction.  
Upon examination, the veteran was noted to have a septal 
deviation with septal spur on the right with the spur 
projecting into the middle meatus.  He had edematous 
turbinates with clear rhinorrhea.  His nasal mucosas were 
erythematosus.  He had no masses, polyps, or purulence.  The 
veteran was diagnosed with allergic rhinitis, nasal 
polyposis, chronic left maxillary sinusitis, a history of 
multiple sinus surgeries, a nasal septum deviation, and a 
patient reported history of three sinus infections in the 
last year.  It was noted that he had been treated for each of 
these three episodes with antibiotics for no longer than 14 
days a round, and had not been treated for greater than 30 
days on any occasion.

By a rating decision dated March 2008, the veteran was 
granted service connection for rhinitis, separately from 
sinusitis, at a 30 percent evaluation, based on a finding of 
recurring nasal polyps.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service connected sinusitis.  As noted above, in order to 
warrant an increased evaluation, the veteran would have to be 
found to have three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  As noted above in 
the veteran's November 2007 report of VA examination, in the 
year prior to that examination, the veteran had been found to 
have only three episodes of sinus infections, which were not 
incapacitating, and which had required no more than two weeks 
each of antibiotic treatment.  As such, the Board finds that 
the criteria for a higher evaluation, for the veteran's 
service connected sinusitis, have not been met.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for degenerative joint 
disease of the entire spine, including the cervical, 
thoracic, and lumbar spine, and the left hip is denied.

Entitlement to service connection for ulcerative colitis is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a disability as a 
result of vaccinations in service is denied.

Entitlement to service connection for staphylococcus aureaus, 
to include as secondary to service connected chronic rhinitis 
and sinusitis, is denied.

Entitlement to an increased initial rating for sinusitis, 
currently evaluated as 10 percent disabling, is denied.


REMAND

As to the veteran's claim of entitlement to an increased 
initial rating for the residuals of a fracture of the right 
second toe, the Board notes that, recently, in June 2008, 
since the veteran's last VA examination for his foot, the 
veteran underwent additional surgery on his foot.  While this 
surgery appears to be related to a neuroma which the evidence 
shows is unrelated to his service connected disability, the 
Board nevertheless finds that, as this surgery involved the 
same area in which the veteran's service connected disability 
is located, the veteran should be provided with a further VA 
examination in order that the current level of disability may 
be accurately assessed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service connected 
residuals of a fracture of the right 
second toe.  The examiner should review 
the veteran's claims folder and all 
associated medical records.  The examiner 
is specifically asked to comment on 
whether any identified symptomatology is 
due to the veteran's service connected 
residuals of a fracture of the right 
second toe, or to any other service or non 
service connected disability.

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


